DETAILED REISSUE ACTION
This action is a first action on the merits; non-final rejection of Reissue Application Number 16/408439. This application is a broadening1 reissue application of US Patent 9,107,913 (the ‘913 patent), which issued from US Application 14/1372802 and was filed on 20 December 2013 (“Parent Application”), and is a continuation application of reissue Application 15/644637, now US RE47,404, which was filed on 07 July 2017.

Since this is a reissue application having an effective filing date of 09 January 2006, which is prior to 16 March 2013, this reissue examination is taking place under the pre-AIA  first to invent provisions. However, since this is a reissue application has an actual filing date of 15 March 2019, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions. In the event the determination of the status of the application as subject to AIA  or pre-AIA  35 USC §§102 and/or 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

In accordance with MPEP §1406, the examiner has reviewed and considered the prior art cited in the Parent Application; therefore, all documents cited or considered ‘of 
Further, any reference again cited/applied in this reissue application will be listed on a PTO-892 form attached to this action. Additionally, applicant is reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this reissue application, but should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR §§1.97 and 1.98 should be filed in the reissue application. See also MPEP §609.
Applicant is reminded that the prosecution history of the Parent Application is relevant in this application.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR §1.173(a)-(g), and specifically, must be relative to the patent being reissued. See MPEP §1453. All future amendments to the claims as well as the specification that do not comply with 37 CFR §1.173 may result in the issuance of a non-compliant letter prior to final rejection or an after final response, where Applicant would be informed that the amendment will not be entered due to informalities by way of an Advisory Action.

Specification
The amendment to the specification is objected-to under 37 CFR §1.173.
In order to comply with 37 CFR §1.173(a)-(g), since the amended paragraph is intended to replace the first paragraph of the specification, it should be entirely underlined and the previous version enclosed entirely within single brackets.

Impermissible Recapture
Claims 27-45 are rejected as being based upon impermissible recapture under 35 USC §251.
MPEP §1412.02 reads, in part:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Regarding step one, the claims of the underlying patent are broadened in reissue claim 27 in three respects:
(1) The reissue claims are directed to a method of treating generic viral hepatitis, where the patented claims are limited to the species of Hepatitis C. This is broadening as a method of treating Hepatitis B, or another non-C hepatitis, would not have infringed the underlying patent, but would infringe the reissued patent.
(2) The reissue claims do not require the limitation of the patented claims:


This is broadening as a method of treating hepatitis, but not reducing the serum virus RNA, would not have infringed the patent, but would infringe the reissued patent.
(3) The reissue claims, with the exception of claims 31, 32, 39, and 40, do not require the limitation of the patented claims:
…wherein the amount is from 100 mg to 2000 mg per day.

This is broadening as a method of treating hepatitis, but with a different range of dosages, would not have infringed the patent, but would infringe the reissued patent.
Regarding step two, MPEP §1412.02 continues in part (emphasis added):
Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. This involves two sub-steps:

1. The Two Sub-Steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.

If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art. To determine whether such reliance occurred, the examiner must review the prosecution history of the original application file (of the patent to be reissued) for surrender of claimed subject matter which may result in recapture. The prosecution history includes the rejections and applicant’s arguments made therein.

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.


(B) If applicant did surrender subject matter in the original application prosecution, the examiner must then determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.

In this case, during the prosecution of the ‘913 patent, the reduction in serum RNA limitation detailed above was added in the 21 August 2014 claim amendment, and applicant argued (14/137280 Remarks, 21 August 2014, pp. 6-7) that such amendment distinguished over the applied prior art—US 5,886,013 (Rossignol ‘013). Further, the dosage limitation detailed above was added in the 02 March 2015 claim amendment, and applicant argued (14/137280 Remarks, 02 March 2015, pp. 6-7) that that such amendment distinguished over Rossignol ‘013.
Regarding step three, the reissue claims have not been narrowed in any respect.
Since all three steps of the test for recapture are met, claims 27-45 are rejected under 35 USC §251.

Claim Objections
Claim 38 is objected to because of the following informalities:
Claim 38 refers to hepatitis C, whereas its counterpart, claim 30, refers to Hepatitis B. Hepatitis should be capitalized in claim 38 be consistent with claim 30.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement submitted on 28 June 2019 is in compliance with the provisions of 37 CFR §1.97. Accordingly, the examiner has considered the information disclosure statement.
It is noted that copies of the references in citations A32, A33, A35, A36, and A40 may be found in parent application 14/137280, and copies of the references in citations A30, A31, A34, A37-A39, and A41-A52 may be found in parent application 11/651672.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F3d 1428, 46 USPQ2d 1226 (Fed Cir 1998); In re Goodman, 11 F3d 1046, 29 USPQ2d 2010 (Fed Cir 1993); In re Longi, 759 F2d 887, 225 USPQ 645 (Fed Cir 1985); In re Van Ornum, 686 F2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR §§1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR §1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-35, 37-42, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent RE47,404 (Rossignol ‘404).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Rossignol ‘404, while being directed to treating the species Hepatitis C, which meets the instantly claimed genus of viral hepatitis, requires a reduction of serum Hepatitis C virus RNA and specifies the effective amount administered. Further, the following instant claims correspond to the claims of Rossignol ‘404:
Instant Claim
Claim of Rossignol ‘404
27
1
28
2
29
3
30
1
31
1
32
1
33
1
34
1
37
1
38
1
39
1
40
1
41
1

1
45
1


Regarding specifically instant claims 27, and 30-37, while Rossignol ‘404 claims a treatment for the species Hepatitis C, the disclosure of Rossignol ‘404 teaches that both Hepatitis B and Hepatitis C are each species of viral hepatitis (12:59-65).
Regarding specifically instant claims 33 and 41, the disclosure of Rossignol ‘404 teaches at 17:11-21:
…an appropriate dosage achieves and maintains a blood level of the active agent (e.g. nitazoxanide) in the patient that is between about 0.1 μg/ml, and about 10 μg/ml, preferably about 1 μg/ml.

Regarding specifically instant claims 34 and 42, the disclosure of Rossignol ‘404 teaches that the claim term ‘administering’ includes compositions administered orally (16:3-13).
Regarding specifically instant claim 45, the disclosure of Rossignol ‘404 teaches at 4:40-42:
By “patient,” or “subject” is meant any animal for which treatment is desirable. Patients may be mammals, and typically, as used herein, a patient is a human individual.

See MPEP §804(II)(B)(2)(a).

Claims 35, 36, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of (Rossignol ‘404) in view of US Patent 4,372,894 (HELGSTRAND).
The claims of Rossignol ‘404 are relied upon as detailed in (4) above. Rossignol ‘404 does not claim the oral dosage form as being a tablet, capsule, caplet, or 
HELGSTRAND discloses producing dosage units of oral preparations—tablets, capsules, etc.—designed to prevent release of and possible decomposition of the active substance in the gastric juice by providing a gastric juice resistant enteric film (14:10-24).
It would have been obvious to one of ordinary skill in the art when the invention was made to have included the composition claimed by ROSSIGNOL ‘404 in the dosage form of HELGSTRAND—tablets, capsules, etc.—prepared to have a delayed release of the active substance. The rationale to do so would have been the teaching of HELGSTRAND that the active substances would not be released until the preparation reached the intestines and would therefore not be interfered with by gastric juice (HELGSTRAND 14:10-24).

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 27, 29, 30, 37, 38, and 45 are rejected under pre-AIA  35 USC §102(b) as being anticipated by US Patent 5,886,013 (ROSSIGNOL ‘013) as evidenced by CDC DVH – Division of Viral Hepatitis, Hepatitis Information for the Public, http://www/cdc/gov/hepatitis/PublicInfor.htm, 01 April 2008 (CDC).
Regarding claims 27, 29, 30 and 38, ROSSIGNOL ‘013 discloses methods of treating liver diseases caused by viruses, comprising administering to a subject in need of treatment an effective amount of a pharmaceutical composition which comprises as active agent, a mixture of compound A, which has a chemical structure of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , and is readily identified as nitazoxanide, and compound B, which has a chemical structure of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 , and is readily identified as tizoxanide (Claim 11).
CDC shows that hepatitis means inflammation of the liver, is most often caused by a virus, and in the US, the most common types are Hepatitis A, Hepatitis B, and Hepatitis C (p. 1 of 2). Thus, one of ordinary skill in the art, upon encountering the 
Regarding claims 37 and 45, ROSSIGNOL ‘013 describes the present invention as relating to a pharmaceutical composition suitable for treating viral diseases, for example human viral infections (2:8-12), which meets the claim limitation of the subject being human.

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 USC §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 34-36, and 42-44 are rejected under pre-AIA  35 USC §103(a) as being unpatentable over ROSSIGNOL ‘013 as evidenced by CDC as applied above in view of HELGSTRAND.
The teachings of ROSSIGNOL ‘013 as evidenced by CDC are relied upon as detailed in (6) above.
ROSSIGNOL ’013 does not expressly disclose the compound being administered in the form of a composition comprising a pharmaceutically acceptable carrier, in an oral dosage form comprising a tablet, capsule, caplet, or particulate, or that the oral dosage form provides a sustained release over an extended period of time as claimed.
HELGSTRAND discloses compounds and methods for their preparation for combatting viruses (1:9-16), specifically exemplifying, inter alia, viral hepatitis (1:27-36).

It would have been obvious to one of ordinary skill in the art when the invention was made to have included the composition of ROSSIGNOL ‘013 as the active ingredient in association with the pharmaceutically acceptable carrier HELGSTRAND. The rationale to do so would have been the teaching of HELGSTRAND that the active ingredient may thus be brought into an administration form suitable for therapeutical purposes (HELGSTRAND 5:1-11).
Regarding claims 34-36 and 42-44, HELGSTRAND discloses producing dosage units of oral preparations—tablets, capsules, etc.—designed to prevent release of and possible decomposition of the active substance in the gastric juice by providing a gastric juice resistant enteric film (14:10-24).
It would have been obvious to one of ordinary skill in the art when the invention was made to have included the composition of ROSSIGNOL ‘013 in the dosage form of HELGSTRAND—tablets, capsules, etc.—prepared to have a delayed release of the active substance. The rationale to do so would have been the teaching of HELGSTRAND that the active substances would not be released until the preparation reached the intestines and would therefore not be interfered with by gastric juice (HELGSTRAND 14:10-24).

Subject Matter Free of the Prior Art
Claims 31-33, and 39-41, while rejected and objected to as detailed above are free of the prior art.
ROSSIGNOL ‘013, the closest prior art made of record, discloses the treatment of viral hepatitis with a mixture of nitazoxanide—their compound A—and tizoxanide—their compound B—but fails to disclose or fairly suggest the range of daily dosages or the blood level of tizoxanide achieved and maintained as claimed.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 9,107,913 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.



/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Sean E. Vincent/
Patent Reexamination Specialist, CRU 3991

/Jean C. Witz]/
Supervisory Patent Reexamination Specialist, CRU 3991


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reissue declaration states that the “…Applicant claimed less that it was entitled to claim…”
        2 US Application 14/137280 is a continuation of US Application 11/651672, now US Patent 8,633,230, filed on 09 January 2007. US Application 11/651672 claims priority to Provisional Application 60/757036, filed on 09 January 2006.